Exhibit 10.1 Executive Salaries for 2012 On February 13, 2012, the Compensation Committee of the Board of Directors of the Company (the “Committee”) approved 2012 base salaries for the executive officers, effective April 1, 2012, as set forth below: Executive Officer Title Salary Richard J. Braun President and Chief Executive Officer Kevin J. Wiersma Vice President, Chief Administrative Officer, and Chief Financial Officer of MEDTOX Scientific, Inc. and Chief Operating Officer – Forensic Laboratory Operations James A. Schoonover Vice President, Sales and Marketing and Chief Marketing Officer B. Mitchell Owens Vice President and Chief Operating Officer of MEDTOX Diagnostics, Inc. Susan E. Puskas Vice President, Quality Assurance, Regulatory Affairs, and Chief Operating Officer – ClinicalLaboratory Operations Angela M. Lacis Corporate Controller
